Case 2:18-cr-00101-GEKP Document 277 Filed 05/27/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v.
MEHDI NIKPARVAR-FARD No. 18-101-1
a/k/a “Mehdi Armani” :
ORDER

AND NOW, this 26th day of May, 2021, upon the consideration of Mehdi Nikparvar-
Fard’s Emergency Motion for Reconsideration of the Pretrial Detention Order (Doc. No. 247), the
Government’s Responses in Opposition (Doc. Nos. 251, 253), Defendant’s Supplemental
Memorandum in Support of his Motion (Doc. No. 263), the Government’s Response to the
Supplemental Memorandum (Doc. No. 268), Defendant’s Reply in Further Support of his Motion
(Doc. No. 270), and the hearings on January 4, 2021 and April 28, 2021, it is ORDERED that the
Emergency Motion (Doc. No. 247) is DENIED WITHOUT PREJUDICE for the reasons set

forth in the accompanying Memorandum.

BY THE COURT:

  

D STATES DISTRICT JUDGE
